Motion for consolidation of appeals and for permission to file a joint record and brief denied. Appeal by defendant from order dated April 13, 1976 settling record on appeal dismissed, sua sponte, on the ground that a separate appeal from such an order does not lie (CPL 450.10, 450.15). Review of this order may be had on the appeal from the judgment of conviction (see CPL 470.15, subd 1) and the affidavits submitted to the trial court on the motion for settlement, together with a copy of the order, may be included in the record on appeal for that purpose. Koreman, P. J., Kane, Mahoney, Larkin and Herlihy, JJ., concur.